Black, J.,
Concurring. — In the view I take of this case, it is unnecessary to express any opinion upon the question whether the vote taken under the act of 1857 gave the corporate authorities of St. Louis power to pass-ordinance number 4869, or any ordinance on the subject. I am satisfied the legislature intended, by the act of March 24, 1883, to make the dram-shop law apply to all cities in the state, St. Louis not excepted, and that the repealing section accomplished that purpose. This being so, the act of 1857 was thereby repealed, and the dram-shop law, as amended by the act of 1883, became the-law in St. Louis as elsewhere throughout the state. With this conclusion, I agree as to what is said in the' opinion just filed in respect of the remedy by the writ of mandamus.